—Two fact-finding orders, Family Court of the State of New York, New York County (Aileen Schwartz, J.), entered on October 10, 1985, and two final orders of disposition of said court, entered on November 21, 1985, unanimously affirmed, without costs and without disbursements. Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on these appeals. Concur—Sullivan J. P., Carro, Asch and Ellerin, JJ.